DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both a product or apparatus, and then the method steps of using the product or apparatus is indefinite under 35 U.S.C. 112(b). See M.P.E.P. § 2173.05(p). In this case, claim 6 recites “is carried out by…or advanced age.” which blurs the metes and bounds of this claim as it is unclear of this statement is a method step and so indefinite as it would not be clear when direct infringement occurs, or if this phrase is merely a statement of intended use and so does not further 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
See M.P.E.P. § 2106 for a review of the patent eligibility requirement, particularly M.P.E.P. § 2106.04(b) as it pertains for product(s) of nature. In view of the indefiniteness rejections above and in the interest of compact prosecution, claim 6 is interpreted as a statement of intended use which does not further limit the structure of claim 1. Therefore, claim 6 is rejected with claim 1.
Claim 1 is directed towards A dental pretreatment material (e.g. composition of matter) for dental tissue regeneration, the dental pretreatment material comprising a serine protease. Claims 2, 3, and 6 depend from claim 1. Claim 2 further limits claim 1 to a chymotrypsin-like serine protease. Claim 3 further limits claim 2 to trypsin. Claim 6 depends from claim 1 and is interpreted as a statement of intended use which does not further limit the structure of claim 1. The claims are directed towards a statutory class of subject matter, i.e. composition(s) of matter, meeting step 1 of the eligibility analysis.
The claims are directed towards a product of nature, serine protease(s), and there is no evidence of record that the claimed serine proteases possess any markedly 
This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because formulating serine proteases for dental treatment/pretreatment is routine and conventional in this art. See Kappler (US 2008/0241122A1; Reference A) at ¶0024-0027 and the Abstract for claims 1 and 6 and generic serine proteases. See Nobuyuki et al. (machine translation of JPS58148828A; Reference N), for a root canal treatment composition comprising chymotrypsin and trypsin (¶0001 and claim 1), for the embodiment of trypsin for claims 1-3 and 6.
For the reasons given above, claims 1-3 and 6 are found patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappler (US 2008/0241122A1; Reference A).
Kappler teaches a dental treatment composition comprising a serine protease (¶0018-0027), anticipating claim 1.
.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki et al. (machine translation of JPS58148828A; Reference N).
Nobuyuki teaches a root canal treatment composition comprising chymotrypsin and trypsin (¶0001 and claim 1), anticipating claims 1-3.
In view of the indefiniteness rejections above and in the interest of compact prosecution, claim 6 is interpreted as a statement of intended use which does not further limit the structure of claim 1. Therefore, claim 6 is rejected with claim 1 as anticipated by Nobuyuki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kappler (US 2008/0241122A1; Reference A) in view of Hayakumo et al. (Clin Oral Invest (2013), 17, 379-388; Reference U).
The teachings of Kappler are relied upon as set forth above in rejecting claims 1 and 6 under 35 U.S.C. § 102(a)(1).
Regarding claim 4, Kappler does not teach nano-bubbles. Regarding claim 5, Kappler does not teach nano-bubbles having a diameter of 10-500 nm.
Hayakumo teaches an aqueous composition comprising ozone nano-bubble water (NBW3), which improves subgingival debridement for periodontal treatment in subjects as compared to treatment with water (Abstract and Fig. 2), reading on claims4 
Regarding claims 4 and 5, it would have been obvious before the invention was filed to combine the ozone nano-bubble water of Hayakumo at the nano-bubble diameters taught by Hayakumo with the serine protease composition of Kappler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because the compositions of both Kappler and Hayakumo are taught as useful for the same purpose of dental treatment. The skilled artisan would have been motivated to do so because Hayakumo teaches that an aqueous composition comprising ozone nano-bubble water improves subgingival debridement for periodontal treatment in subjects as compared to treatment with water, and so the combination would likely improve upon the functional properties of Kappler’s composition for dental treatment.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (machine translation of JPS58148828A; Reference N) in view of Hayakumo et al. (Clin Oral Invest (2013), 17, 379-388; Reference U).
The teachings of Nobuyuki are relied upon as set forth above in rejecting claims 1-3 and 6 under 35 U.S.C. § 102(a)(1).

Hayakumo teaches an aqueous composition comprising ozone nano-bubble water (NBW3), which improves subgingival debridement for periodontal treatment in subjects as compared to treatment with water (Abstract and Fig. 2), reading on claims 4 and 5. Hayakumo teaches that ozone nano-bubble water is made by encapsulating ozone gas within the water and yielding nanobubble diameters of less than 100 nm (p380, paragraph spanning both columns), reading on the nanobubble diameter range of claim 5. 
Regarding claims 4 and 5, it would have been obvious before the invention was filed to combine the ozone nano-bubble water of Hayakumo at the nano-bubble diameters taught by Hayakumo with the serine protease composition of Nobuyuki. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because the compositions of both Nobuyuki and Hayakumo are taught as useful for the same purpose of dental treatment. The skilled artisan would have been motivated to do so because Hayakumo teaches that an aqueous composition comprising ozone nano-bubble water improves subgingival debridement for periodontal treatment in subjects as compared to treatment with water, and so the combination would likely improve upon the functional properties of Nobuyuki’s composition for dental treatment.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean C. Barron/Primary Examiner, Art Unit 1653